1    Adam M. Solinger, Esq.
     Las Vegas Defense Group, LLC
2    Nevada Bar Number 13963
     2970 W. Sahara Ave
3    Las Vegas, Nevada 89102
     (702) 378-2407
4

5                        UNITED STATES DISTRICT COURT
6                                DISTRICT OF NEVADA
7    UNITED STATES OF AMERICA,        )
                                      )       3:18-CR-00066-HDM-WGC
8                     Plaintiff,      )
          v.                          )       STIPULATION TO CONTINUE
9                                     )       MOTION RESPONSE DEADLINES
     JAMES “JIMMY” EVANS, Sr.,        )
10   and                              )
     BOBBY JO KISSEL,                 )
11
                                      )       (FIRST REQUEST)
                      Defendants.     )
12
     _________________________________)
13
          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.
14
     TRUTANICH, United States Attorney, and JAMES E. KELLER, Assistant
15
     United States Attorney, counsel for the United States of America and
16
     ADAM M. SOLINGER, Esq. counsel for Defendant JAMES EVANS that the
17
     parties shall have to and including September 3, 2019, to file any
18
     and all responses to the dispositive motions.
19
          IT IS FURTHER STIPULATED AND AGREED that the parties shall have
20
     to and including September 10, 2019, to file any and all replies to
21
     the response to the dispositive motions.
22
          The Stipulation is entered into for the following reasons:
23
     1. The parties believe that there is a resolution that would make the
24
       pretrial motions moot and they do not wish to engage in further
25
       litigation and utilize their respective resources towards the same
26
       if the case resolves as the parties anticipate.
                                          1
1    2.            This is the First Stipulation to continue the motion

2         response deadlines but the deadlines have been previously continued

3         pursuant to the stipulations to continue all deadlines previously

4         filed.

5

6

7
            DATED this 2nd day of August, 2019.
8

9           /s/ ADAM M. SOLINGER
            ADAM M. SOLINGER, ESQ.
10          2970 W. Sahara Ave
            Las Vegas, NV 89102
11          Attorney for James Evans

12

13          /s/ JAMES E. KELLER___
            JAMES E. KELLER, AUSA
14          400 South Virginia Street
            Suite 900
15          Reno, NV 89501
            Attorney for Plaintiff
16

17

18

19

20

21

22

23

24

25

26


                                          2
1                        UNITED STATES DISTRICT COURT

2                                DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,        )
                                      )       3:18-CR-00066-HDM-WGC
4                     Plaintiff,      )
          v.                          )       ORDER TO CONTINUE
5                                     )       MOTION RESPONSE DEADLINES
     JAMES “JIMMY” EVANS, Sr.,        )
6    and                              )
     BOBBY JO KISSEL,                 )
7                                     )       (FIRST REQUEST)
                      Defendants.     )
8    _________________________________)
9
                                 FINDINGS OF FACTS
10
          Based on the pending Stipulation of counsel, and good cause
11
     appearing therefore, the Court finds that:
12
     The continuance is necessary for the following reasons.
13
     1. The parties believe that there is a resolution that would make the
14
       pretrial motions moot and they do not wish to engage in further
15
       litigation and utilize their respective resources towards the same
16
       if the case resolves as the parties anticipate.
17
                                 CONCLUSIONS OF LAW
18

19
          The ends of justice served by granting said continuance outweigh

20   the best interest of the public and the defendant in a speedy trial,

21   since the failure to grant said continuance would be likely to result

22   in a miscarriage of justice, would deny the parties herein sufficient

23   time and the opportunity within which to be able to effectively and

24   thoroughly prepare for trial, taking into the account the exercise of

25   due diligence.

26


                                          3
1         The continuance sought herein is excluded under the Speedy Trial

2    Act, title 18, United States Code § 3161(h)(7)(A) when considering

3    the factors under Title 18, United States Code §§ 3161 (h)(7)(B)(i)

4    and 3161(h)(B)(iv).

5
                                   O R D E R
6

7         IT IS THEREFORE ORDERED that the parties shall have to and

8    including September 3, 2019, to file any and all responses to the
9    dispositive motions.
10        IT IS FURTHER ORDERED that the parties shall have to and
11   including September 10, 2019, to file any and all replies to the
12   response to the dispositive motions.
13

14

15
                     2nd day of ___________,
          DATED this ___        August       2019.
16

17
                                           __________________________________
18
                                             UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24

25

26


                                       4
1                           CERTIFICATE OF SERVICE

2         I certify that I on the date below, I electronically filed the

3    foregoing document with the Clerk of the Court by using the ECF

4    system which will send a notice of electronic filing to the

5    following:

6

7
          JAMES E. KELLER, AUSA
8

9

10

11        DATED this 6th day of August, 2019.
12
                                     __ADAM M. SOLINGER, ESQ.
13

14

15

16

17

18

19

20

21

22

23

24

25

26


                                       5
